             Case 1:14-cv-03625-VSB Document 138 Filed 02/23/21 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :                         2/23/2021
ADELAIDO GALEANA and NICHOLAS                                :
GALEANA, individually and on behalf of                       :
others similarly situated,                                   :
                                                             :        14-CV-3625 (VSB)
                                         Plaintiffs,         :
                                                             :             ORDER
                           -against-                         :
                                                             :
                                                             :
MAHASAN INC. et al.,                                         :
                                                             :
                                         Defendants.         :
                                                             :
                                                             :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the February 22, 2021 motion to withdraw filed by attorneys for

 Defendants in the above-captioned case, filed with a supporting memorandum of law, declaration,

 and exhibits. (Docs. 135–37.) In light of this motion, and the representations made at the February

 5, 2021 conference in this case, it is hereby:

          ORDERED that the motion to withdraw filed by defense counsel is GRANTED.

          IT IS FURTHER ORDERED that all deadlines in this case shall be stayed until March 26,

 2021 to allow for Defendants to seek counsel. While individual Defendant Juntima Netprachak can

 represent herself pro se, corporate Defendant Mahasan Inc. must be represented by counsel.

 Defendants are responsible for having their contact information placed on the Court’s docket. If

 Defendants fail to file a notice of appearance on or before March 26, 2021, they risk the Court

 finding them in default.

          IT IS FURTHER ORDERED that the motion for attorneys’ fees filed by defense counsel is

 held in abeyance until the conclusion of the litigation.
           Case 1:14-cv-03625-VSB Document 138 Filed 02/23/21 Page 2 of 2



         IT IS FURTHER ORDERED that Plaintiffs are directed to serve a copy of this Order on

Defendants at their last known address(es) and then file proof of service on the docket.

SO ORDERED.

Dated:          February 23, 2021
                New York, New York
                                                     ________________________________
                                                     Vernon S. Broderick
                                                     United States District Judge
